Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00326-CR

                                 Leonard CHARGUALAF,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 16-1243-CR-A
                       Honorable William D. Old III, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED March 9, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice